Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Isabel Cortes and Johnny Fernandes,                   Appeal from the 4th District Court of Rusk
 Appellants                                            County, Texas (Tr. Ct. No. 2016-348).
                                                       Memorandum Opinion delivered by Chief
 No. 06-17-00121-CV         v.                         Justice Morriss, Justice Moseley and Justice
                                                       Burgess participating.
 Sharon Wendl as Attorney in Fact and a/n/f
 for Ada Edna Hardy, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Isabel Cortes and Johnny Fernandes, pay all costs of
this appeal.




                                                      RENDERED JUNE 20, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk